Case 0:20-mj-06477-PMH Document 1 Entered on FLSD Docket 09/29/2020 Page 1 of 9




                   't-1
                      *
                      '
                      !'
                       llttklSlttltls t't
                                        -.J
                                          Nltlttrica                     j
                                     N'                                  )
                       LEON ROACHE and                                   ) t..,srx,,.a o/ jtq-m -0> u
                        JEAN ADAM ES,                                    )                                -
                                                                         )
                                                                          )
                                                                         )

                                                          Itl51lI
                                                                N!A I- .1
                                                                        51P LA II
                                                                                N'
           l.tl'
               :cckllnplktillltl'
                                t!il)llliscase.Slalelllattlle t'
                                                               tlllobvillg islrttkltt3tllklbestof1-  1).
                                                                                                       -kI'
                                                                                                          lt'
                                                                                                            kïvltl
                                                                                                            a    '
                                                                                                                 tlgk?alltlbttlicf-
fJt)(,k'itbtltllThcklalcfs)t,1-             Septenlber28.2020                 il)lllctlthtlllty ()f-             Brokkard                      in lllk
                                                                                                                                                     )
       Southorn                                    Florida           .llletltltt-lltl:ll
                                                                                       '
                                                                                       ltts)violatkltl:
              (*tli/k4,
                      $*
                       tz(.
                          ,jjj.
                              )?;                                               (7/?t
                                                                                    ??J.
                                                                                       y'
                                                                                        tzl-
                                                                                           sc'sc-
                                                                                                rillliot:
'*
     it@tt21.United StatesCode.                        Conspiracyto Possesswitlltntentto Distribute5 Kilogram sofm ore of
Stjctk
     on 840 and 841(b)(1)(A).                          Cocaine




65(,41êlttfltlt,ft(11,ffitjê!h/it.




                                                                                           SPECIAL AGENT SHAW N STONE,HSI
                                                                                                          I'l.t''ît<'kl?/zJ??lsrtl3lt/'itlo'




                    09/29/2020
                                                                                     '

                                          FortLauderdale.Florida                      PATRICK M.HUNT,U,S.MAGISTRATE JUDGE
                                                                                                          '
                                                                                                 /kr)?.
                                                                                                      ,?k,t/?,(
                                                                                                          .       )t.,?.
                                                                                                              .?,'.    ?lr?tilti.
Case 0:20-mj-06477-PMH Document 1 Entered on FLSD Docket 09/29/2020 Page 2 of 9




                                         AFFIDAVIT

        1,Shawn Stone,being duly sworn,depose and stateasfollow s:

               lnm a SpecialAgentwith the United States Departm entofHom eland Security,

 Homeland Security Investigations(t1HSl''),andhaveservedinthiscapacity sinceMarch2009.I
 nm assignedtotheHomeland Security Investigations,FortLauderdale OfficeinBroward County,

 Florida.Asa SpecialAgent,Iam responsible forinvestigating violationsoffederal1aw related to

 immigration and custom s enforcement. In m y current assignm ent, Iam also responsible for

 investigationsinvolving the importation and distribution ofcontrolled substances,thepossession

 and concealm ent of such controlled substances,and the laundering of proceeds earned from

 narcotics trafficking. I have received specialized training in narcotics related and m oney

 laundering investigations. Ihave been involved in the execution and planning ofnarcotics-related

 arrests aswellasm ethodsused to finance drug transactionsand launderdrug proceedsforover

 seventeen(17)years,includinginmycurrentpositionwithHSIforthelasteleven (11)years.
               The inform ation contained in thisAffidavitissubm itted forthelim itedpurposeof

 supplying probable cause to believe that from in or about April 2019, through on or about

 September 17, 2020, LEON ROACHE and JEAN ADAM ES, did knowingly and willfully

 com bine,conspire,confederate,and agree w ith each other and with othersknown and unknow n,

 to importintotheUnited States,from aplaceoutsidethereof,5 kilogram sormoreofamixtureor

 substancecontaining adetectable amountofcocaine,in violation ofTitle21,United StatesCode,

 Section 841(a)(1)and (b)(1)(A);a1lin violation ofTitle21,United StatesCode,Section 846.
 Because of its lim ited purpose,this A ffidavitdoes notcontain allthe inform ation known to law

 enforcementregarding thisinvestigation.ThisAffidavitisbased on personalknowledgeaswell

 asinfonnation provided to m e by other 1aw enforcem entofficers.
Case 0:20-mj-06477-PMH Document 1 Entered on FLSD Docket 09/29/2020 Page 3 of 9




               In oraboutApril2019,1aw enforcementreceived information from acon/dential

 sotlrce rtgarding a drug traftkking organization (ç1DTO'')thatwaslooking to send controlled
 substanceson containerized cargo arriving by ship atPortEverglades,Florida (6TEV''),in the
 Southern DistrictofFlorida. Theconfidentialsourceprovided the DTO with aphone numberfor

 an undercoverlaw enforcementofficer(61UCA'')posing asa com zptPEV worker. The UCA
 established commtmicationswith the DTO,through an unknown Hispanic male (UHM I)and
 explained thathe could retrieve narcotics from cargo containers and deliveras directed by the

 DTO.TheUCA continuedto com municate with the DTO sporadically.

        4.     ln or about February 2020,the UCA engaged in communications with UHM I

 regarding a dttestload''ofcocainethatwould be concealed in acargo containeron acargo vessel

 headed forPEV .TheUCA wasprovided with the name ofthevesseland num berofthespecific

 cargo containerthatwould containtheconcealed cocaine. On February 26,2020,consistentwith

 theinform ation providedtotheUCA,approximately one-halfkilogram ofcocainewasseizedfrom

 thevesselatPEV.Thereafter,theUCA reportedtoUHM Ithatthetestload had been successfully

 rem oved from the vessel,and the UCA was going to sellthe cocaine and provide $5,000 in

 proceeds to the DTO. UHM I advised thathe would provide the UCA with a contactin South

 Florida who w ould acceptthe m oney.

               O n oraboutM arch 3,2020,U H M I senta W hatsApp m essage to the U CA with a

 phonenum berand the nam e ofthe individualpicking the money. The UCA called the number

 and setup an in-person m eeting ata restaurantin Plantation,Florida,to providethe$5,000 from

 thepum orted saleofone-halfkilogrnm ofcocaine.

               On or aboutM arch 4,2020,atapproxim ately 7:50 p.m .,the U CA w as sitting ata

 table outside the restaurantand was equipped with a recording device. At that tim e,officers

                                              2
Case 0:20-mj-06477-PMH Document 1 Entered on FLSD Docket 09/29/2020 Page 4 of 9




 observed a Hispanic male,TARGET 1,arrive attherestaurantin a black vehicle. TARGET 1

 exitedthevthicleand approachtdtheUCA.Duringthem eeting,theUCA handed TARGET 1an

 envelopt containing $5,000 in cash and asked TARGET 1to counttht m onty. TARGET 1 said
 he did notwantto countthe money in public butasked the UCA how much money wasin the

 envelope. TheUCA said ççfive.''TARGET 1said hewastold itwould beçlnine''and reached for

 his cellphone. TARGET 1 attempted a telephone callbutcould notgetthrough. TARGET 1

 reiterated thathewastold itwould betçnine.'' The UCA told TARGET 1thattheDTO wanted it

 to be$9,000,butthattheUCA wasonly ableto gethim the$5,000.

               Thereafter,TARGET 1wasableto place a calland toldthe person who answered

 hiscallthattheUCA had only çûfive.'' TARGET 1 handed the phone to the UCA,and the UCA

 began speaking to an unknown Hispanicmale (ç1UHM 2'').TheUCA told theUHM 2thatafter
 paying offpeople,the UCA had been leftwith only $5,000. The callsuddenly dropped,and
 TARGET 1said he would give theUCA 'Sphonenum berto the UHM 2 so they could speak later

 andclearthingsup. TARGET 1keptthe $5,000 and lefttherestaurant.
        8.     On oraboutJuly 15,2020,in a recorded meeting,the UCA m etwith TARGET 1

 in Sumise,Florida.W hen TARGET 1anived atthemeeting location,theUCA enteredTARGET

 1'svehicle. TheUCA remindedTARGET 1again thathehad been working with UHM Iand had

 received cocaine from Colombia through PEV,but severalplarmed shipm ents had not gone

 through,and com municationshad stopped. TARGET 1 said theDTO no longerwanted to work

 w ith U HM I. TA RGET 1asked ifthe U CA w asstillw illing to assisttheD TO in receiving cocaine

 as before. TA RGET 1 said the DTO w as w illing to w ork with the U CA and asked the U CA to

 step outofthe vehicle w hile he called the D TO . A shorttim e later,TA RG ET 1directed the U CA

 to retm'n to thevehicle and told the U CA to dow nload the Signalapplication in orderforthe DTO
Case 0:20-mj-06477-PMH Document 1 Entered on FLSD Docket 09/29/2020 Page 5 of 9




 to communicatewith him ,afterwhich the meeting concluded,

        9.     On oraboutJuly 16,2020,the UCA beganreceiving m essagesoverthe Signalapp

 from anotherunknownHispanicmale(çtUHM 3'')aswellasfrom TARGET 1.
        10.    On oraboutJuly 19,2020,the UCA received a callfrom TARGET 1 stating that

 the DTO had attempted to contact the UCA the previous day and was wonied because they

 couldn'treach him . The UCA explained he/she didn'tcany his/herworkphone allthetime,and

 that he/she was com municating with UHM 2 over Signal. TARGET 1 instructed the UCA to

 continuetalkingto UHM 3.

               On or about August 17, 2020, UHM 2 sent the UCA m essages containing

 inform ation regarding a specitk cargo containeraboard a specifc vesselthatwas scheduled to

 arrive atPEV .O n oraboutA ugust19,2020,1aw enforcem entseized approxim ately 1.3 kilogram s

 ofcocaine from the specifc cargo containeraboard the specificvesselm atching the inform ation

 provided to the UCA. Thereafter, the UCA reported to UHM 3 that the cocaine had been

 successfully removed from the vessel.

        12.    On or about September 1, 2020, UHM 2 sent the UCA m essages containing

 inform ation regarding a specitk cargo containeraboard a specific vesselthatwas scheduled to

 arrive at PEV . On or about September 2,2020,1aw enforcementseized approxim ately 2.1

 kilogram sofcocaine from the specific cargo containeraboard the specific vesselm atching the

 inform ation provided to theUCA. Thereafter,the UCA reported to UHM 2 thatthe cocaine had

 been successfully rem oved from thevessel.

        13.    Lateron,Septem ber2,2020,in a recorded m eeting,theUCA m etwith TARGET

 1in Sunrise,Florida.During them eeting,TARGET 1proposedthattheUCA bepaid forthetotal

 am ountof 10 kilogrnm sthatw ereultim ately expected to be shipped,ifthe U CA w ould deliverthe

                                               4
Case 0:20-mj-06477-PMH Document 1 Entered on FLSD Docket 09/29/2020 Page 6 of 9




 cocaine thathad already been shipped. The UCA said hewasnotwilling to risk hisçloperation''

 justtodeliverasmalleramountofcocaine.TARGET 1agreedandsaidhewouldtalktotheDTO
 aboutthe situation.

        14.    On or about September 8, 2020, UHM 3 sent the UCA m essages containing

 inform ation regarding a specitk cargo containeraboard a specific vesselthatwas scheduled to

 arrive at PEV. On or about September 9, 2020,law enforcement seized approximately 1.3

 kilogram sof cocaine from the specific cargo containeraboard the specific vesselm atching the

 information provided to the U .C. Thereaher,the UCA reported to UHM 2 thatthe cocaine had

 been successfully removed from thevessel.
               On or about September 14,2020,UHM 2 sentthe UCA m essages containing

 information regarding a specifc containeraboard aspecificvesselthatwasscheduled to arriveat

 PEV . UHM 3 further inform ed the UCA thatthis shipmentwould consistof 21 kilogram s of

 cocaine. On oraboutthemorningofSeptember16,2020,1aw enforcem entseized approximately

 21kilogramsofcocainefrom thespecificcargo containeraboard thespecific vesselmatchingthe

 inform ation provided to the UCA. Thereafter,theU CA reported to UHM 2 thatthe cocaine had

 been successfully rem oved from thevessel.

               On or about Septem ber 21,2020,UHM 2 sent the UCA messages containing

 inform ation regarding a specific containeraboard a specitic vesselthatw as scheduled to arrive at

 PEV. UHM 2 further informed the UCA thatthis shipmentwould consistofapproximately 40

 bricksofcocaine.

               On oraboutthem orning ofSeptem ber23,2020,law enforcem entseized 40 bricks

 ofcocaine weighing approxim ately 47 kilogrnms from the specisc cargo container aboard the

 specific vesselmatching the inform ation provided to theUCA. Thereafter,theUCA reported to

                                                 5
Case 0:20-mj-06477-PMH Document 1 Entered on FLSD Docket 09/29/2020 Page 7 of 9




 UHM 2 thatthecocainehad been successfully removed from the vessel.

        18.    AfterSeptember23,2020,the UCA com municated severaltim eswith UHM 2 and

 TARGET 1regarding thedelivery ofthecocainethathad beenimported to PEV,andthepayment
 dueto theUCA forhisassistance. Eventually,the UCA agreed to deliver25.5 kilogramsoutof

 thetotalamountofimportedcocaineinreturnforapaym entofapproximately $71,400. TheUCA
 and TARGET 1 agreed to m eet at a gas station in Broward County in the early evening of

 September28,2020.

               On or about Septem ber 28,2020, at approxim ately 4:40 p.m .,1aw enforcem ent

 arrived atthegasstation and setup surveillance.Atapproximately 5:39 p.m .,TARGET 1arrived

 by vehicle. Shortly thereafter,anothervehicle,driven by ROA CH E,w ith A DA M ES in the front

 passengerseat,arrived and parked nextto TARGET 1'svehicle. A1lthree exited theirvehicles

 and greeted each other. Shortly thereafter, the U CA arrived at the gas station. TA RG ET 1

 approachedtheUCA 'Svehiclecanyingawhiteplasticbagandplaced itinsidetheUCA'Svehicle.

 TheUCA asked TARGET 1ifROACHE and ADAM ES werewith him andcould betrusted,and

 TARGET 1confirm edthey could.TheUCA invited TARGET 1to com eintotheUCA 'Svehicle.

 The UCA reviewed the contents ofthe bag and confirmed itcontained what appeared to be

 approxim ately $71,400 in cash.

        20.     Thereafter,the UCA told TARGET 1 to follow him to pick up the cocaine.

 TARGET 1 exited the UCA'S vehicle and spoke to ROACHE and ADAM ES. TARGET 1

 reentered his vehicle, and ROA CH E and A DA M ES reentered their vehicle. Both vehicles

 follow ed the U CA to a secure location in Brow ard County.

               At the sectzre location,the U CA broughtTARG ET 1,ROA CH E and A D AM ES

 into an office within the facility thatisequipped with video recording. The UCA proceeded to

                                                6
Case 0:20-mj-06477-PMH Document 1 Entered on FLSD Docket 09/29/2020 Page 8 of 9




 colmtthemonty in frontofTARGET 1,ROACHE and ADAM ES.W hile UCA wascotmting the

 money,TARGET 1,ROACHE and ADAM ES discussed who would betaking which portionsof

 thecocaine.Duringthediscussion,ADAM ES m entioned wherehewasfrom , andtheUCA asked

 how m uch akilogram ofcocaine costin thatarea,and ADAM ES said $54,000. Once the UCA
 fnished counting themoney,he exited the room and rettumed dragging agarbage bag filled with

 kilograms and half-kilogrmn bricks ofcocaine. The UCA comm ented thatthere was a lotof

 cocaine,and laidthebag onthetloorin frontofTARGET 1,ROACHE and ADAM ES.TheUCA

 started taking outbricks ofcocaine and handing them to TARGET 1,who placed them on the

 floor. TheUCA comm ented aboutthe apparentquality ofthe cocaine based on the hardnessof

 the bricks.

        22.    Oncethebrickswerealllaidout,theUCA askedwhowouldbetakingwhichbricks.

 TARGET 1saidROACHE would betakingtheûihalves,''referringtohalf-kilogram packages,and

 eitherTARGET 1orADAM ES saidthatADAM ES wouldbetaking som eoftherem ainingbricks.

        23.    TARGET 1began to separate the çihalves''from the rem aining bricks. The UCA

 exited the room , ROA CHE opened up the trash bag that form erly contained the cocaine.

 ADAM ES picked up three kilogram bricksand attempted to place them into the garbage bag,at

 which time 1aw enforcemententered and arrested theoccupants.

        24.    Post-M iranda, ADAM ES adm itted that he had provided $11,400 toward the

 paym entgiven to the UCA forthe release ofdrugs. Post-M iranda,ROACHE adm itted thathe

 wasgoing to deliver2.5kilogram softhecocaine to anunknown individual.

               Based on the foregoing facts and information,your Affiantrespectfully submits

 that there is probable cause to believe thatfrom in or aboutApril2019,through on or about

 Septem ber 17, 2020, LEON RO ACH E and JEA N A DA M ES did know ingly and w illfully
Case 0:20-mj-06477-PMH Document 1 Entered on FLSD Docket 09/29/2020 Page 9 of 9




  t-tlîllbinc.ctlllspire.krf)l1lkdcrtttc.antlagl-cc îvith e:lcll(ltheralltlSvith otlyers knokvn ayld unk110ï.:.-14.
                                                                                                                .




  19-
    ,i1-
       :11
         -,(.
            '
            31-11tltk)tllttt.
                            311ittlt.
                                    lStatcs.11-
                                              0111apl:lccoutsitletllcreo1-
                                                                         .5 k1Iogral'
                                                                                    nst)rl'
                                                                                          nl'
                                                                                            lre()t-al'
                                                                                                     nixtttrcor

  stll3stktllcttt-kllptainil1g 11detectablt.alnotlntt).1-cocail1e-i11y'iolk11illn of-l-itltt2 1.(-'llited Staltls t-odc.

  Scclitpl'
          l84!(kî)(1):11.
                        1k1(b)(1)(.
                                  /!.):tl11il1vitylation ()1--1-1tlc 21.tll1ited StatesCx
                                                                                        -ot1tl,Sccti01'
                                                                                                      184().



  '1-
    't'lt'l-1I1'
               .lt 5-(.
                      '
                      )t.
                        '11.k.
                             ïlt'I'
                                  7I#NN
                                      . 'l-S+
                                            /N'
                                              h.
                                               '
                                               -1-
                                                 (-
                                                  1'IIN'()-1-




                                                                r   ....   7)q
                                                                             j.
                                                                               w
                                                                               x.
                                                                                .
                                                                                       1&      .ï.
                                                                                            ,. ,
                                                     SI . î!'N 'tS IO N
                                                                      ' E.bll:(.IZA 1.ZNCi1.1N' l.
                                                     Il()>
                                                         ',11-!IA N
                                                                  1 l'
                                                                     ) S.
                                                                        1-
                                                                         !(7t1ltITY IN
                                                                                     t y?
                                                                                        'I-
                                                                                          (%
                                                                                           .>7-I('
                                                                                                 )zA-1-l()N
                                                                                                     .    'S


   4ttestecltt)17).
  .-                 ,tl'
                        kttklpplicantby 'I-  elephtlnc i11accllrdance
  ïvilh thtw.rctlllircl- nelll.
                              s ()fl'e(1.It.t'a
                                              -l
                                               -in-
                                                  1.1).4.1
  tllis 2t?1':1tlk1).()j-svIptclllbklr. 2()2()



  I'.N'I'Itlt-14 N.
                  'l.I-It.rN-1-
  t;)'kI-I-l-l'
              )S-l*-
                   ,'
                    !-1-1-
                         .
                         -S N'1-ï(JIS-1-It,ï-1-l.
                                                -1t.
                                                   1l)(.;1-
                                                   ,      :
                                                          -




                                                                8
